DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant has argued that Hall (US 2018/0002911) does not disclose a manifold system anywhere in the toilet and as such cannot disclose that a toilet is cleaned using a manifold to apply a consumable to which the Examiner disagrees. 
	Hall discloses a cleaning mechanism for a toilet which comprises a manifold either in the form of reference 412 which receives various fluids and uses valves/solenoids/tubes to selectively mix and direct them to a dispenser (Para. 0027) or cleaning head 419 which receives a cleaning solution or water and directs it through a plurality of outlets (Para. 0024, 0027).
Applicant’s disclosure does not appear to set forth a special definition of ‘manifold’ and Applicant’s arguments do not clarify why either structure 412 or 419 of Hall would not be considered a manifold. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant’s argument that the reference of Hall does not disclose a mechanism which cleans a manifold) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant has amended claims 1 and 20 to require:
	wherein the mechanism for cleaning a portion of the toilet cleaned by the consumable comprises a manifold
	This claim language requires that the ‘mechanism’ which is configured for “cleaning a portion of the toilet cleaned by the consumable” (the ‘mechanism’ and consumable both clean the portion of the toilet) comprises a ‘manifold’, it does not require that a manifold is cleaned by the mechanism.
	
	Applicant’s argument that the flush mechanism for cleaning a toilet bowl and water supply to the toilet are conventional features and are not required to be shown is not persuasive. 
	Applicant’s claims call for “a supply of water used to clean or remove excreta from the toilet with which the consumable is mixed or diluted”. This language appears to require some form of a connection between a water supply and the consumable dispensing system which must be depicted.
	Applicant’s claims 1 and 20 call for a ‘mechanism for cleaning a portion of the toilet’ which Applicant appears to be arguing does not need to be depicted since flush mechanisms are conventional. However the specification states that the mechanism in question can take a number of different forms and can be configured to clean a number of different surfaces, as such it can’t be assumed that the ‘mechanism’ in question is a flush mechanism. Furthermore, in claim 15 Applicant requires that the ‘mechanism’ cleans a bidet. Both claim 1, from which claim 15 depends, and the preamble of claim 15 make it clear that what is being claimed is a self-cleaning toilet. As such if the ‘mechanism’ is limited to a flush mechanism of the toilet then the ‘bidet’ being cleaned in claim 15 would appear to be the same bowl structure as the toilet bowl and therefore the claim language is not further limiting or is improperly written to claim the inclusion of a bidet device. Another interpretation is that a bidet nozzle/system is being cleaned by the ‘mechanism’ in which case Applicant must show what structure is performing this cleaning or must show how the flush mechanism is configured to clean a bidet nozzle which would not appear to be ‘conventional’. Furthermore Applicant has argued that the prior art of record does not disclose a mechanism to clean a toilet comprising a manifold to apply a consumable indicates that Applicant’s ‘mechanism’ is not a standard flush mechanism as it must somehow incorporate a consumable dispensing system of some form.

	It is unclear as to which drawing objection Applicant’s argument that “a manifold 450 used to distribute water and/or cleaning solutions to the bowl or other components of the toilet is already shown in the drawings” is directed at. It is noted that this structure is not depicted in any significant detail. The manifold does not appear to be shown as being connected to a water supply, the consumable reservoirs or any part of the toilet structure. While a structure is indicated by a leader and reference 450 there is no depiction or identification of any structures which would mix or dilute the consumables or which would direct the consumables to various different structures of the toilet assembly.
	
	It is noted that claim 15 is indicated as amended and part of the previous claim language has been removed however this is not indicated with the previous language being present and struck through.

Drawings
The drawings were received on 4/15/22.  These drawings are not acceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
‘mechanism’ for cleaning a portion of the toilet;
the ‘manifold’ being cleaned by the mechanism (the claims do not currently require this however if Applicant intends to claim this as per their arguments then it must be shown);
a processor that generates an alert (should be identified in the original disclosure or depicted without adding new matter such as in a block diagram style drawing);
a supply of water which both cleans/removes excreta from the toilet and which is used to mix or dilute the consumable;
the manifold being connected to the water supply, the consumable reservoirs and the toilet surfaces being cleaned;
the sensor which detects a quantity of the consumable (should be identified in the original disclosure or depicted without adding new matter such as in a block diagram style drawing);
the same sensor being capable of detecting/measuring other factors such as the identity of a consumable, a value indicative of its suitability, its pH or concentration (should be identified in the original disclosure or depicted without adding new matter such as in a block diagram style drawing);
a second sensor distinct from the first (claims call for “the sensor or a second sensor”) which monitors the same consumable and is capable of detecting/measuring other factors such as the identity of a consumable, a value indicative of its suitability, its pH or concentration (should be identified in the original disclosure or depicted without adding new matter such as in a block diagram style drawing);
any structure required to prepare excreta for analysis or perform excreta analysis (claim 17 is cancelled however its dependents claim 18 and claim 19 are still pending and require details of an excreta preparation or analysis system);
the bidet which is cleaned by the consumable and any relevant structures for the ‘mechanism’ to clean said bidet

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 4/15/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Newly added reference 331 - The structure and location/arrangement of the sensor for detecting a property of the consumable were not in the original disclosure.
Newly added reference 340 - The structure and location/arrangement of a controller or processor were not in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "The self-cleaning toilet of Claim 17" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 has been cancelled.

Claim 18 recites the limitation "to improve or preserve the integrity of the excreta sample preparation or analysis" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 has been cancelled which previously introduced/claimed details of an excreta sample preparation or analysis.

Claim 19 recites the limitation "The self-cleaning toilet of Claim 17" in the first line of the claim. There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 has been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 15, 18 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0002911 (Hall).
	Regarding claim 1, Hall discloses a self-cleaning toilet (100/200; Para. 0024) comprising:
	a bowl (101/201) adapted to receive excreta;
	a mechanism (102/202/400) for cleaning a portion of the toilet, which mechanism uses a consumable (435/403/405; Inside reservoirs 109/110/111/401/430/431);
	a storage structure for storing the consumable (109/110/111/401/430/431);
	a sensor that detects a quantity of the consumable (112/113/114);
	a processor (413; Para. 0027) that generates an alert when the quantity is below a predetermined level (Para. 0003, 0027, 0031-0032); 
	wherein the mechanism for cleaning a portion of the toilet cleaned by the consumable comprises a manifold (412 - receives fluid from a variety of sources and uses valves/tubes/etc. to control their mixing/dispensing; 419- receives fluids and dispenses it through a plurality of outlets). 

	Regarding claim 2, Hall discloses that the alert comprises a maintenance request or an automatic requisition of a new supply of the consumable to be added to the storage structure (Para. 0027, 0031-0032).

	Regarding claim 3, Hall further discloses a supply of water (425) used to clean or remove excreta from the toilet with which the consumable is mixed or diluted (Para. 0009, 0024).

	Regarding claim 4, Hall discloses that a number of failure notifications can be sent to a user including both low reservoir thresholds and the types of product in each reservoir (Para. 0032).

	Regarding claim 5, Hall discloses that a user can set a temperature (property of a consumable with a value indicative of its suitability) of the consumable to be used (Para. 0028) and that the system generates a secondary alert to notify a user to over-temperature conditions (Para. 0032).

	Regarding claim 6, Hall discloses that the secondary alert creates a maintenance request (Para. 0032).

	Regarding claim 7, Hall discloses that the consumable is one of a group consisting of treated water, distilled water, a cleaning additive, a sterilizing additive, a disinfectant and a soap (Para. 0024-0025).

	Regarding claim 15, Hall discloses that the consumable is used to clean a bidet (Para. 0027 - lens cleaning routine).

	Regarding claim 18, Hall discloses that the toilet ‘prepares excreta for analysis’ in so much as it receives and holds excreta which can then be analyzed. Hall further discloses that the consumable cleans the toilet (Para. 0024) as previously discussed and as such it would ‘improve of preserve the integrity of the excreta sample preparation or analysis’ by providing a cleaned toilet bowl for use.

	Regarding claim 20, Hall discloses a method of consumable management in a self- cleaning toilet comprising:
	providing a toilet comprising:
		a bowl (101/201) adapted to receive excreta;
		a mechanism (102/202/400) for cleaning a portion of the toilet, which mechanism uses a consumable (435/403/405; Inside reservoirs 109/110/111/401/430/431);
		a storage structure for storing the consumable (109/110/111/401/430/431);
		a sensor (112/113/114) that detects a quantity of the consumable;
		a processor (107/207/413; 0024, 0027) that generates an alert when the quantity is below a predetermined level (Para. 0003, 0027, 0031-0032);
	detecting the quantity of the consumable, sending a signal with information about the quantity from the sensor, comparing data from the signal to the predetermined level, and generating an alert from the processor because the quantity is below the predetermined level (Para. 0024, 0027, 0031-0032);
	wherein the mechanism for cleaning a portion of the toilet cleaned by the consumable comprises a manifold (412 - receives fluid from a variety of sources and uses valves/tubes/etc. to control their mixing/dispensing; 419- receives fluids and dispenses it through a plurality of outlets).

	Regarding claim 21, Hall discloses that the alert comprises a maintenance request or an automatic requisition of a new supply of the consumable to be added to the storage structure (Para. 0027, 0031-0032).

	Regarding claim 22, Hall discloses that a number of failure notifications can be sent to a user by the processor including both low reservoir thresholds and the types of product in each reservoir (Para. 0027, 0032).

	Regarding claim 23, Hall discloses that a user can set a temperature (property of a consumable with a value indicative of its suitability) of the consumable to be used (Para. 0028). The sensor or a second sensor detects the value, the processor compares the detected value with a known valve range indicating suitability and the processor generates a secondary alert when the detected value is outside the known value range (Para. 0032 - the system generates a secondary alert to notify a user to over-temperature conditions).

	Regarding claim 24, Hall discloses that the secondary alert can create a maintenance request or requisition a new supply (Para. 0027, 0031-0032).

	Regarding claim 25, Hall discloses that the consumable is one of a group consisting of treated water, distilled water, a cleaning additive, a sterilizing additive, a disinfectant and a soap (Para. 0024-0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of US 2017/0030065 (Bucher).
Regarding claims 8-9, Hall discloses that the consumable can be a variety of cleaning products used for cleaning both a user and the toilet/bidet itself (Para. 0024-0025) but does not specifically disclose the use of bleach.
Bucher teaches a toilet comprising a reservoir (6) for a consumable (9), the consumable capable of being a variety of different products including bleach (Para. 0251).
It would have been obvious to one of ordinary skill in the art to provide bleach as a consumable in one of the reservoirs, as taught by Bucher, since bleach is a known cleaning agent in the art for cleaning and disinfecting surfaces such as toilets which is capable of cleaning stains and killing bacteria.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of US 2011/0131714 (Remijn).
Regarding claim 10, Hall discloses that the system is capable of using a variety of different sensors for monitoring the consumable (Para. 0024) and mentions using specific pH or user selected pH additives (Para. 0004, claims 5/15) but does not specify monitoring the pH of the consumable.
Remijn teaches a toilet comprising a dispensable consumable wherein the pH of the consumable is detected by a sensor (Para. 0026).
It would have been obvious to one of ordinary skill in the art to provide a sensor for monitoring the pH of a consumable, as taught by Remijn, so that a user can select the pH of a consumable according to their desires/needs or so that the system can alert a user/prevent use when one of the consumables is outside of an established range/value.

Regarding claim 11, Hall discloses that the system is capable of using a variety of different sensors for monitoring the consumable (Para. 0024) and mentions using specific concentrations or user selected concentrations (Para. 0004, claims 5/15) but does not specify mention measuring the concentration of the consumable.
Remijn teaches a toilet comprising a dispensable consumable wherein the concentration of the consumable is detected by a sensor (Para. 0003, 0013-0016, 0020).
It would have been obvious to one of ordinary skill in the art to provide a sensor for monitoring the concentration of a consumable, as taught by Remijn, so that a user can select the concentration of a consumable according to their desires/needs or so that the system can alert a user/prevent use when one of the consumables is outside of an established range/value.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of US 5,184,359 (Tsukamura).
	Regarding claim 19, Hall discloses that a physician can utilize the self-cleaning toilet to examine/diagnose a user (Para. 0027) but does not explicitly state that any of the consumables are used as part of excreta analysis.
	Tsukamura teaches a toilet system (10) comprising a bidet nozzle (29) as well as a consumable (32) used in the analysis of excreta.
	It would have been obvious to one of ordinary skill in the art to provide additional consumables such as one which helps with excreta analysis, such as that taught by Tsukamura, to provide greater functionality to the toilet and permit additional medical testing of a user when required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754